Citation Nr: 1613692	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-25 805	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for a service-connected right knee disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from October 1990 to November 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2010, the RO increased the right knee disability rating from zero to 10 percent, effective May 16, 2008 (recognized as the date of the increased rating claim).

In February 2016, a Board videoconference hearing was conducted before the undersigned.  A transcript has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, a supplemental statement of the case (SSOC) was issued in September 2014.  In January 2016, VA medical records dated between June 2014 and January 2016 were added to the Virtual VA file; these records reflect treatment for the right knee disability.  No SSOC was issued after these documents were added to the evidence of record.

The case was thereafter transferred to the Board in February 2016.  In this case, pertinent VA medical information was newly obtained by the RO and was not addressed in the SOC or in any SSOC.  An SSOC must be furnished to an appellant and his/her representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  38 C.F.R. § 19.31. 

In addition, the Veteran has submitted an application for VA Vocational Rehabilitation services.  Because such records could reflect the extent and severity of the right knee disability, VA is therefore on notice of records that may be probative to the claim.  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

The Veteran was last afforded a VA knee examination in June 2014.   The Veteran indicated in his February 2016 videoconference hearing testimony that the right knee disability had worsened and his representative asked for another evaluation.  In addition, the Veteran contends that he is entitled to separate evaluations for instability and the meniscectomy performed in January 2009.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

To ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Obtain the Veteran's VA Vocational Rehabilitation folder and associate its contents with the claims folder.

2.  Schedule the Veteran for an examination to determine the current severity of his right knee disability. 

All pertinent evidence in the electronic file must be made available to and reviewed by the examiner.  Any indicated testing must be accomplished.  After physically evaluating the Veteran, the examiner must:

      a) Provide the Veteran's range of motion findings for extension and flexion of the right knee;

      b) Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right knee joint, including during flare-ups or after repetitive use.  If feasible, the examiner must portray any additional functional limitation of the right knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact must be noted in the report;


      c) Note the severity of any instability or subluxation;
      
      d) Provide an opinion as to whether the Veteran meets the medical definition of dislocation of "semilunar cartilage" or removal of "semilunar cartilage" in the right knee and explain your answer.  If yes, state whether this condition is manifested by episodes of locking, pain and effusion into the joint.

      The VA examiner is advised that an acceptable definition of "semilunar cartilage" is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 32nd Ed., p. 299 (2012) as the "meniscus lateralis articulationis genus" and the "meniscus medialis articulationis genus."
      
      g) Specific findings must be made with respect to the location, size and shape of the scar(s) from any right knee surgery with a detailed description of any associated pain or tenderness as well as the presence of any disfigurement or any limitations caused by any adhesions or nerve impairment.

5.  Readjudicate the claim, considering all evidence received since the last SSOC.  

6.  If any benefit sought on appeal remains denied, issue a SSOC, then return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

